An unpub|ishdld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN 'I;`HE SUPREME COURT OF THE STATE OF NEVADA

KAREN R. DICKERSON; AND VELMA No. 61195
J. DICKERSON,

App@llants, F § L E §

VS.
JP MORGAN CHASE BANK, N.A., MAy z g 2913
Respondent.

TRAC|E K. LlNDEMAN

°“f§ “)FLR§E&Y§*
BY

DEPUTY CLERK

ORDE'R DISMISSING APPEAL

The parties have filed a stipulation seeking to dismiss this
appeal. Having reviewed the stipulation, we approve it. As provided in
the stipulation, each party shall bear their own costs and fees. NR.AP
42(b). Accordingly, we g

ORDER this appeal DISMISSEDF

Pww , @_J_
J

cc: Hon. Patrick Flanagan, District Judge
l\/lark L. Mausert
Smith Larsen & WiXom
Washoe District Court Clerk

1In light of this order, we deny as moot the parties’ April 1'7, 2013,
joint motion for an extension of time to file the answering brief.

SuPREME CouRT
oF
NEvADA